Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000344
                                                         11-APR-2013
                           SCWC-11-0000344               11:42 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                            ROGER A. PAI,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000344; 2DTC-10-003203)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Petitioner/Defendant-Appellant Roger A. Pai’s
application for writ of certiorari, filed March 8, 2013, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai#i, April 11, 2013.
James S. Tabe                   /s/ Mark E. Recktenwald
for the petitioner              /s/ Paula S. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack